EXAMINER'S COMMENT
Allowable Subject Matter
Claims 1, 4-6, 9-11, 14-16, 19-24, and 27-29 are allowed.
The following is an examiner's statement of reasons for allowance:  
Claims 1, 11, and 24 when considered as a whole, are allowable over the prior art of record.
Specifically, the prior art of record, taken individually or in combination, does not clearly teach or suggest the combination of the following features:
“storing, in a temporary volatile memory, frames received from a sensor; 
applying a convolutional neural network (CNN) to the stored frames; 
determining, using the CNN, a probability that an action is associated with one or more frames of the stored frames; 
detecting the action within the one or more stored frames based on identifying that the probability exceeds a threshold while continuing to receive frames from the image sensor;
in response to detecting the action, generating one or more indicators identifying at least one frame associated with the detected action while continuing to receive frames from the image sensor;
capturing at least one frame before the detected action and the one or more frames associated with the detected action while continuing to receive frames from the image sensor; 


storing a video that includes the at least one frame before the detected action and the one or more frames associated with the detected action”, as recited in independent claims 1, 11, and 24. 
Claims 4-6, 9, 10, 14-16, 19-23, and 27-29 depend on claims 1, 11, and 24 respectively thus are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484